ORDER

PER CURIAM.
Michael Gillenwater (“movant”) appeals from the judgment denying his Rule 24.035 *481motion for post-conviction relief following an evidentiary hearing. Movant contends that the motion court clearly erred in denying his motion because the record leaves the definite and firm impression that the plea court’s acceptance of his guilty plea to first degree murder under section 565.020 RSMo (2000) violated his due process rights in that his guilty plea was not entered into knowingly, intelligently, and voluntarily.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).